         Case 5:21-cv-07331-NC Document 1 Filed 09/21/21 Page 1 of 8



 1   ROB BONTA
     Attorney General of California
 2   EMILIO VARANINI
     Supervising Deputy Attorney General
 3   JUSTIN J. LOWE
     Deputy Attorney General
 4   State Bar No. 223847
     DAVID HOUSKA
 5   Deputy Attorney General
     State Bar No. 295918
 6
      455 Golden Gate Avenue, Suite 11000
 7    San Francisco, CA 94102-7004
      Telephone: (415) 510-3837
 8    Fax: (415) 703-5480
      E-mail: Justin.Lowe@doj.ca.gov
 9   Attorneys for Plaintiff

10                         IN THE UNITED STATES DISTRICT COURT

11                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

12

13

14
     STATE OF CALIFORNIA,                       Case No. 3:21-cv-07331
15
                                    PLAINTIFF, COMPLAINT FOR EQUITABLE
16                                             RELIEF FOR VIOLATIONS OF THE
                  v.                           SHERMAN ACT, CLAYTON ACT, AND
17                                             SUPPLEMENTAL STATE CLAIMS

18   PROVIDENCE GROUP, INC., a California
     Corporation, SUITABLE ACQUISITION
19   COMPANY, LLC, a Delaware Limited
     Liability Company and a direct wholly-
20   owned subsidiary of Providence Group,
     Inc., BAY BRIDGE CAPITAL PARTNERS,
21   LLC, a Delaware Limited Liability
     Company, GI PLUM FUND B BLOCKER
22   LLC, a Delaware Limited Liability
     Company, GI PLUM FUND B AIV LP, a
23   Delaware Limited Partnership, GI GP IV
     L.P., a Delaware Limited Partnership, GI
24   PLUM HOLDINGS LLC, a Delaware
     Limited Liability Company, NEW SISU
25   HOLDCO, LLC, a Delaware Limited
     Liability Company, and GI PARTNERS
26   ACQUISITIONS LLC,

27                               DEFENDANTS.

28
         Case 5:21-cv-07331-NC Document 1 Filed 09/21/21 Page 2 of 8



 1         Plaintiff, State of California, on its own behalf and as parens patriae on behalf of its

 2   citizens, by and through its Attorney General, Rob Bonta, brings this civil action to obtain

 3   equitable and other relief against the Defendants named herein for violations of the antitrust laws

 4   of the United States and of the unfair competition laws of the State of California, and complains

 5   and alleges as follows:

 6                                                      I.

 7                                     JURISDICTION AND VENUE

 8          1.   This complaint is filed and this action is instituted under Section 16 of the Clayton

 9   Act (15 U.S.C. § 26) to prevent and restrain the violation by Defendants, as hereinafter alleged, of

10   Section 7 of the Clayton Act (15 U.S.C. § 18). This Court has jurisdiction over this action

11   pursuant to 28 U.S.C. § 1337.

12          2.   This complaint is filed and the action is also instituted under Section 1 of the

13   Sherman Act (15 U.S.C. § 1) to prevent and restrain the violation by Defendants, as hereinafter

14   alleged, of Section 1 of the Sherman Act. This Court has jurisdiction over this action pursuant to

15   28 U.S.C. § 1337.

16          3.   This court has supplemental jurisdiction over the claims of Plaintiff arising out of the

17   California Unfair Competition Act, California Bus. & Prof. Code § 17200 et seq. The California

18   Attorney General has jurisdiction to bring such claims pursuant to California Bus. & Prof. Code

19   §§ 17204.

20          4.   Venue is proper in the Northern District of California under Section 12 of the Clayton

21   Act, 15 U.S.C. § 22, and under 28 U.S.C. § 1391(b) inasmuch as at least one of the Defendants

22   either transacts business, maintains an office, has an agent or is found within this district. Each

23   Defendant is within the jurisdiction of this court for service of this complaint.

24          5.   The violations alleged herein have a substantial effect on interstate commerce.

25   Defendants operate in multiple states, including California. Their skilled nursing facilities utilize

26   a substantial volume of goods that flow across interstate lines, including but not limited to

27   medical supplies, and medications.

28
                                                        1
                                                COMPLAINT – State of California v. Providence Group, Inc., et al.
         Case 5:21-cv-07331-NC Document 1 Filed 09/21/21 Page 3 of 8



 1                                                     II.

 2                                                PLAINTIFF

 3            6.   The Attorney General of the State of California is the chief law enforcement officer

 4   of the state and as such is empowered to bring this suit on behalf of the state and on behalf of its

 5   general economy and natural persons residing in the state.

 6                                                     III.

 7                                              DEFENDANTS

 8            7.   Defendant Providence Group, Inc. (“Providence”), is a corporation organized,

 9   existing, and doing business under and by virtue of the laws of the State of California, with its

10   office and principal place of business located at 140 N. Union Ave., Suite 320, Farmington, Utah

11   84025.

12            8.   Defendant Suitable Acquisition Company, LLC, is a limited liability company

13   organized, existing and doing business under and by virtue of the laws of Delaware, with its

14   principal place of business located at 1209 N. Orange St., Wilmington, DE 19801-1120. Suitable

15   Acquisition Company, LLC is wholly owned by Providence.

16            9.   Defendant Bay Bridge Capital Partners, LLC, is a limited liability company

17   organized, existing, and doing business under and by virtue of the laws of the state of Delaware,

18   with its principal place of business located at 2175 Salk Avenue, Suite 300, Carlsbad, CA 92008.

19            10. Defendant GI Plum Fund B Blocker LLC, is a limited liability company organized,

20   existing and doing business under and by virtue of the laws of Delaware, with its principal place

21   of business located at 2711 Centerville Rd., Suite 400, Wilmington, DE 19808-1645.

22            11. Defendant GI Plum Fund B AIV LP, is a limited liability company organized,

23   existing and doing business under and by virtue of the laws of Delaware, with its principal place

24   of business located at 188 The Embarcadero, Suite 700, San Francisco, CA 94105-1247.

25            12. Defendant GI GP IV L.P., is a limited partnership organized, existing and doing

26   business under and by virtue of the laws of Delaware, with its principal place of business located

27   at 2180 Sand Hill Rd., Suite 210, Menlo Park, CA 94025.

28
                                                        2
                                                COMPLAINT – State of California v. Providence Group, Inc., et al.
         Case 5:21-cv-07331-NC Document 1 Filed 09/21/21 Page 4 of 8



 1          13. Defendant GI Plum Holdings LLC, is a limited liability company organized, existing

 2   and doing business under and by virtue of the laws of Delaware, with its principal place of

 3   business located at 2711 Centerville Rd., Suite 400, Wilmington, DE 19808-1645.

 4          14. Defendant New Sisu Holdco, LLC, is a limited liability company organized, existing

 5   and doing business under and by virtue of the laws of Delaware, with its principal place of

 6   business located at 2175 Salk Avenue, Suite 300, Carlsbad, CA 92008. New Sisu Holdco, LLC is

 7   wholly owned and/or managed by Bay Bridge Capital Partners, LLC.

 8          15. Defendant GI Partners Acquisitions LLC, is a limited liability company organized,

 9   existing and doing business under and by virtue of the laws of Delaware, with its principal place

10   of business located at 200 Bellevue Parkway, Suite 210, Wilmington, DE 19809-3709.

11          16. Defendants Providence and Suitable Acquisition Company, LLC (the Providence

12   Parties); Bay Bridge Capital Partners, LLC; GI Plum Fund B Blocker LLC; GI Plum Fund B AIV

13   LP; GI GP IV L.P.; GI Plum Holdings LLC; New Sisu Holdco, LLC; and GI Partners

14   Acquisitions LLC (the Plum Parties) are, and at all times herein have been, engaged in commerce,

15   as “commerce” is defined in Section 1 of the Clayton Act as amended, 15 U.S.C. §12.

16   Defendants, among other things, are engaged in the operation of skilled nursing facilities and the

17   provision and sale of skilled nursing facility services.

18                                                          IV.

19                                                 DEFINITIONS

20          17. “Skilled Nursing Facility” means a health facility or a distinct part of a hospital which

21   provides continuous skilled nursing care and supportive care to patients whose primary need is

22   for availability of skilled nursing care on an extended basis, as set forth in Cal. Code Regs., tit.

23   22, § 72103. It provides 24-hour inpatient care and, as a minimum, includes physician, skilled

24   nursing, dietary, pharmaceutical services and an activity program.

25                                                     V.

26                                    THE PROPOSED ACQUISITION

27          18. On February 25, 2021, Defendants entered into an agreement (“Merger Agreement”)

28   wherein Providence is to acquire a number of Skilled Nursing Facilities from the Plum Parties for
                                                    3
                                                COMPLAINT – State of California v. Providence Group, Inc., et al.
         Case 5:21-cv-07331-NC Document 1 Filed 09/21/21 Page 5 of 8



 1   approximately $123,400,000 in cash (the “Acquisition”). The surviving entity is to be called

 2   Providence.

 3                                                     VI.

 4                                       THE RELEVANT MARKET

 5           19. For the purposes of this Complaint, the relevant line of commerce in which to analyze

 6   the effects of the Acquisition is the provision of Skilled Nursing Facility services. Skilled

 7   Nursing Facilities provide intermediate levels of care for patients who do not require the full

 8   capabilities of an acute care hospital, but whose medical needs are sufficiently complex that they

 9   require 24-hour care and cannot be safely discharged home or treated on an outpatient basis.

10   These patients are typically, but not universally, older, and can generally be grouped into one of

11   two categories. “Rehabilitation” patients, who are usually recovering from an accident or major

12   surgery, expect to stay in a Skilled Nursing Facility on a short-term basis – usually thirty days or

13   less before going home. They often receive “skilled care” consisting of physical or occupational

14   therapy or medications administered by licensed nursing staff. “Custodial” patients are patients

15   whose health care needs are sufficiently severe that they are unlikely to ever be able to return

16   home.

17           20. The relevant geographic market for the provision of Skilled Nursing Facility services

18   is defined by the distance patients are willing and/or able to travel to receive Skilled Nursing

19   Facility services, and is thus local in nature. Because Skilled Nursing Facility patients often wish

20   to receive visits from family or friends, these patients are typically unwilling to reside in facilities

21   located far from their communities.

22           21. The relevant geographic markets within which to assess the competitive effects of the

23   proposed merger in California include, but are not necessarily limited to, the market for Lakeport,

24   California.

25                                                        VII.

26                                    THE STRUCTURE OF THE MARKET

27           22. The market for the provision of Skilled Nursing Facility services is highly

28   concentrated, at least, in Lakeport, California as measured by the Herfindahl-Hirschman Index
                                                        4
                                                COMPLAINT – State of California v. Providence Group, Inc., et al.
         Case 5:21-cv-07331-NC Document 1 Filed 09/21/21 Page 6 of 8



 1   (“HHI”). The combined firm would have a market share that equals 100 percent in that relevant

 2   geographic market, alone. The Acquisition would significantly increase concentration in the

 3   relevant market, leaving Providence as the dominant, and only, provider of Skilled Nursing

 4   Facility services.

 5             23. The Providence Parties and Plum Parties are actual and substantial competitors in the

 6   relevant market.

 7             24. There are significant barriers to entry into the relevant market.

 8             25. New entry into the relevant markets sufficient to deter or counteract the

 9   anticompetitive effects described in Paragraph 22 is unlikely to occur, and would not occur in a

10   timely manner because it would take more than two years to enter and achieve significant market

11   impact.

12                                                       VIII.

13                                        FIRST CLAIM FOR RELIEF

14             26. Plaintiff repeats and realleges paragraphs 1 through 25 hereof.

15             27. The Providence Parties and Plum Parties are competitors in the provision of Skilled

16   Nursing Facility services in California.

17             28. The effect of the proposed transaction, if consummated, may be substantially to

18   lessen competition in the provision of Skilled Nursing Facility services in violation of Section 7

19   of the Clayton Act, as amended, 15 U.S.C. § 18, in the following ways:

20                a. eliminating actual, direct, and substantial competition between the Providence

21                    Parties and the Plum Parties in the relevant product market and relevant

22                    geographic market for the provision of Skilled Nursing Facility services;

23                b. increasing the ability of the merged entity to unilaterally raise prices of Skilled

24                    Nursing Facility services;

25                c. reducing incentives to improve service or product quality in the relevant markets;

26                    and

27                d. Eliminating the Plum Parties as a substantial and independent competitor in the

28                    relevant product market and geographic market.
                                                      5
                                                   COMPLAINT – State of California v. Providence Group, Inc., et al.
         Case 5:21-cv-07331-NC Document 1 Filed 09/21/21 Page 7 of 8



 1          29. The merger of the Providence Parties and the Plum Parties, as alleged herein, violates

 2   section 7 of the Clayton Act (15 U.S.C. § 18).

 3                                                    IX.

 4                                    SECOND CLAIM FOR RELIEF

 5          30. Plaintiff repeats and realleges paragraphs 1 through 29 hereof.

 6          31. Such conduct constitutes a contract, combination or conspiracy in restraint of trade in

 7   violation of Section 1 of the Sherman Act, 15 U.S.C. §1.

 8                                                    X.

 9                                     THIRD CLAIM FOR RELIEF

10          32. Plaintiff repeats and realleges paragraphs 1 through 29 and 31 hereof.

11          33. By performing the acts alleged above, defendants and each of them have engaged in

12   and will continue to engage in unfair and unlawful trade practice in violation of the California

13   Unfair Competition Act, California Business and Professions Code § 17200 et seq.

14

15                                        PRAYER FOR RELIEF

16         Wherefore, Plaintiff prays judgment as follows:

17

18          A.      That the merger between the Providence Parties and Plum Parties be adjudged to

19   be in violation of Section 7 of the Clayton Act and Section 1 of the Sherman Act and section

20   17200, et seq. of the California Business and Professions Code;

21          B.      That a preliminary injunction be issued against defendants preventing and

22   restraining each of them, and all other persons acting on their behalf, from taking any action,

23   either directly or indirectly, in furtherance of the proposed merger of the Providence Parties and

24   Plum Parties and requiring the Plum Parties to hold and operate separately from the Providence

25   Parties all of the Plum Parties’ California assets and business pending final adjudication of the

26   merits of this action; and

27          C.      An award of costs of suit, including reasonable attorneys' fees and costs;

28          D.      That plaintiff have such other and further relief as the Court deems just and proper.
                                                      6
                                               COMPLAINT – State of California v. Providence Group, Inc., et al.
        Case 5:21-cv-07331-NC Document 1 Filed 09/21/21 Page 8 of 8



 1   Dated: September 21, 2021                  Respectfully submitted,

 2                                              ROB BONTA
                                                Attorney General of California
 3                                              EMILIO VARANINI
                                                Supervising Deputy Attorney General
 4

 5                                              /s/ Justin Lowe____________________
                                                JUSTIN J. LOWE
 6                                              David Houska
                                                Deputy Attorneys General
 7                                              Attorneys for Plaintiff

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            7
                                    COMPLAINT – State of California v. Providence Group, Inc., et al.
